          Case 1:21-cv-03377-MKV Document 7 Filed 07/26/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 
 W.A., individually; W.A., on behalf of T.A.; S.A.,
 individually; and S.A., on behalf of T.A.,

                            Plaintiffs,
                                                                       1:21-cv-3377-MKV
                         -against-
                                                                             ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       A review of Court records indicates that the Complaint in this action was filed on April 16,

2020 [ECF No. 1], and that no proof of service of the summons and Complaint has been filed.

Federal Rule of Civil Procedure 4(m) provides:

               If a defendant is not served within 90 days after the complaint is
               filed, the court – on motion or on its own after notice to the plaintiff
               – must dismiss the action without prejudice against that defendant
               or order that service be made within a specified time. But if the
               plaintiff shows good cause for the failure, the court must extend the
               time for service for an appropriate period.

       Plaintiff is directed to serve the summons and Complaint on Defendant on or before August

26, 2021. If service has not been made on or before August 26, 2021, and if Plaintiff fails to show

cause, in writing, why service has not been made, the Complaint will be dismissed for failure to

prosecute, pursuant to Federal Rules of Civil Procedure 4 and 41.


SO ORDERED.

Dated: July 26, 2021
       New York, NY                                           ______________________________
                                                              __ ______
                                                                     ___________
                                                                     __        __________
                                                                               __      ____
                                                                                          _________
                                                                                          __
                                                              MARY  YKKAY
                                                                        AY VVYSKOCIL
                                                                             YSKOCI
                                                                             YS       CIIL
                                                              United States
                                                                    dS      District
                                                                      tates Di strict Judge
                                                                             ist
